Citation Nr: 0735739	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  96-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lupus, claimed as 
secondary to degenerative arthritis of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The RO has accepted that there is verified service for April 
23, 1966.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

The instant issue was most recently remanded in April 2006 
for additional development of the record.  


FINDING OF FACT

Lupus is unrelated to a service-connected disease or injury, 
to include degenerative arthritis of the lumbar spine.


CONCLUSION OF LAW

Lupus is not proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim of was received 
prior to the enactment of the VCAA.

A letter dated in September 1996 asked the veteran to submit 
evidence demonstrating that his lupus was incurred in or 
aggravated by service.  The various types of evidence the 
veteran could submit were discussed.  

An October 2002 letter explained the evidence necessary to 
support a claim of entitlement to service connection.  The 
veteran was told that VA would make reasonable efforts to 
assist him in obtaining evidence.  He was asked to identify 
evidence.  

A March 2004 letter listed the evidence of record and invited 
the veteran to submit any additional evidence that he might 
have.  An August 2005 letter provided essentially the same 
information.

An April 2006 letter explained the evidence necessary to 
support a claim of entitlement to service connection on a 
secondary basis.  The veteran was told of the development 
actions undertaken by VA.  He was asked to submit any 
pertinent evidence.  The letter also explained the manner in 
which VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The veteran asserts that his lupus is related to an injury to 
his back in service.  He maintains that his lupus is due to a 
variety of health problems, including his arthritis.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).    

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).


Upon careful review of the evidence pertaining to this claim, 
the Board has determined that service connection is not 
warranted for lupus.  The veteran entered the Army National 
Guard of Arkansas in June 1965 and was separated in June 
1966.  He has verified active duty to for training on April 
23, 1966.  

A morning report shows that the appellant sustained a back 
injury while participating in recruit training on April 23, 
1966.  On service separation examination in June 1966, the 
appellant complained of back pain with radiation.  Summary of 
defects noted herniated nucleus pulposus, and he was found 
not qualified for service due to lumbar disc syndrome.  In an 
April 2006 decision, the Board granted service connection for 
degenerative arthritis of the lumbar spine.  

The Board acknowledges that the veteran has a diagnosis of 
lupus, which was made as early as February 1994.  However, 
none of the private or VA treatment records indicate that the 
veteran's lupus is related to his service-connected low back 
disability.  

A VA examination was carried out in June 2007.  The examiner 
noted that he had reviewed the record in detail.  Upon 
comprehensive examination, the diagnosis was systemic lupus 
erythematosus (SLE).  The examiner indicated that he had 
reviewed all of the medical literature for etiology of SLE, 
noting that his research had indicted that the etiology of 
SLE remained unknown and was clearly multifactorial, to 
include genetic and hormonal factors.  He noted that the most 
important factor was immune abnormalities whose etiology was 
unclear, but were thought to be secondary to a loss of self 
antigens resulting in an autoimmune response.  He concluded 
that trauma did not in any way lead to either lupus or 
rheumatoid arthritis.  He stated that he could not determine 
the etiology of the veteran's lupus, but could definitively 
state that it was not related to his spine injury during 
service.

In summary, the Board has been presented with objective 
evidence that that lupus is not secondary a service connected 
disease or injury, to include the veteran's low back injury 
in service or the resulting degenerative arthritis of the 
lumbar spine.  The Board finds that such evidence is far more 
probative than the veteran's statements advanced in support 
of his claim.  In this regard, the Board notes that the 
veteran, as a layperson, is not competent to render an 
opinion concerning questions of medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
preponderance of the evidence establishes that the veteran's 
lupus is unrelated to a service-connected disease or injury.  
Allen.  Accordingly, his claim of entitlement to service 
connection for lupus as secondary to degenerative arthritis 
of the lumbar spine must be denied.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for lupus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


